The appellants sought to appeal to the circuit court from an order of the Highway Commission made pursuant to SDC 28.0302 approving or directing the removal of four miles of highway from the county highway system of Grant County. The trial court dismissed the appeal "for want of jurisdiction of this Court for the reason that there is no specific statute authorizing said attempted appeal." The appeal is from the order of dismissal.
The question presented for decision is whether SDC 33.42 grants a right of appeal to the circuit court from the above described order of the Highway Commission. It is *Page 543 
conceded that no statute has been enacted by the legislature specifically authorizing such an appeal.
The provisions of SDC 33.42 only were intended to establish a procedure for the conduct of appeals allowed by statute. We think that intention is made plain by the words "In all cases where an appeal is allowed by law * * *." SDC 33.4201.
The order of the trial court is affirmed.
All the Judges concur.
POLLEY, J., not sitting.